Citation Nr: 0808959	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  04-44 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a right knee disability 
based upon reserve service or claimed active duty service in 
2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel




INTRODUCTION

The veteran had active service from July 1990 to November 
1997, and reportedly had a subsequent period of active duty 
service beginning in March 2002 and possibly extending into 
2003.  The veteran also had service with the Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in August 2003, 
a statement of the case was issued in October 2004, and a 
substantive appeal was received in November 2004.  In 
September 2006, the veteran failed to report for a Board 
hearing which he had requested.

The issue on appeal has been processed and adjudicated at the 
RO as a petition to reopen, through submission of new and 
material evidence, a previously denied claim for service 
connection for a right knee disability.  The Board notes that 
a prior final denial of service connection for a right knee 
disability is of record from September 1999.  However, as 
explained in more detail below, the Board views the recent 
contentions presented by the veteran and his representative 
as raising significant new theories of entitlement to service 
connection for a right knee disability based upon periods of 
service subsequent to September 1999.  Primarily, the veteran 
is contending that he suffers from a right knee disability 
caused or aggravated by a new recent period of active duty 
service or by a new recent period of reserve service.  To the 
extent of these contentions, the Board believes that 
adjudication on the merits is warranted without scrutinizing 
evidence against the 'new and material evidence' standard for 
reopening a prior final decision; there is no prior final 
decision addressing these recent service periods.

Accordingly, the Board has refashioned the issue to 
specifically identify the nature of the claim and period of 
service which has been advanced and warrants adjudication on 
the merits.

The Board also notes, as also discussed in greater detail 
below, that a "March 6, 2008" brief from the veteran's 
appointed representative seems to advance a new claim 
alleging clear and unmistakable error (CUE) in the original 
September 1999 RO decision which denied entitlement to 
service connection for a right knee disability at that time.  
In the Board's view, this is a new claim which is not in 
appellate status, but it is inextricably intertwined with the 
issue on appeal.  This CUE claim is hereby referred to the RO 
for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that the veteran was originally denied 
entitlement to service connection for a right knee disability 
in an RO rating decision dated September 1999.  At this time, 
the veteran had completed a period of active duty service 
from July 1990 through November 1997, and claimed that a 
right knee disability was caused during this period of 
service.  The basis for the RO's original denial was that 
"There is no record of treatment in service for right knee 
disability....  Service medical records are void of references 
to any right knee complaints, treatment or diagnosis in 
service."

Later in September 1999, the RO received private medical 
records from March through June 1999 further confirming prior 
indications of record that the veteran had recent treatment 
for a right knee disability.  A second RO rating decision was 
issued in September 1999 and declined to reopen the veteran's 
claim on the basis that "The evidence submitted in 
connection with the current claim does not constitute new and 
material evidence because it essentially duplicates evidence 
which was previously considered and is merely cumulative or 
redundant."

In June 2003, the veteran submitted correspondence expressing 
a desire "to file a new claim for right knee.  ACL tear 
while enlisted into the Navy Reserve."  The veteran 
submitted argument and evidence to support his express 
contentions that "In Feb 2000, I had an annual certificate 
of physical condition with no problems.  In Nov 2000, I 
developed a right knee injury while performing the Navy 
Reserve Physical Test."  Thus, the veteran has advanced a 
new theory of service connection for a right knee disability 
citing incurrence during a recent period of service which 
occurred subsequent to the previous denial of service 
connection for a right knee disability.

Also in the June 2003 correspondence, the veteran further 
indicates that "In March 2002, I was recalled to active duty 
for Operation Enduring Freedom and Noble Eagle. ... In May 
2002, I had to go to medical at Scott Air force base and get 
medication for right knee pain and swelling."  The veteran's 
November 2004 substantive appeal also presents the veteran's 
contention that "While 'recalled' to active duty, I was 
required to [perform] physical training.  This [aggravated] 
the injury.  The proof is in my record."  Thus, the veteran 
has argued that his right knee was pertinently injured during 
a new period of active duty service subsequent to any prior 
denial of his claim for service connection for right knee 
disability.

The RO viewed this case as a petition to reopen the previous 
denial of entitlement to service connection for a right knee 
disability, and resolved the matter by declining to reopen in 
the absence of new and material evidence.  In the Board's 
view, there is no prior final decision addressing the 
pertinent service periods in question, and initial 
adjudication on the merits is appropriate.  Where the RO 
initially finds no new and material evidence to reopen and 
the Board then finds that adjudication of an issue on the 
merits is warranted, the case must be remanded to the RO for 
a de novo review of the entire record and a merits analysis 
unless there would be no prejudice to the veteran.  See 
generally Bernard v. Brown, 4 Vet.App. 384 (1993).

Significantly, the Board notes that the veteran's appointed 
representative advanced an entirely different argument in a 
brief dated "March 6, 2008."  This latest argument contends 
that "Clearly the appellant was noted to have injured his 
right knee while attempting to arrest another service member 
on February 25, 1996."  This brief identifies a service 
medical record documenting a right knee injury during the 
veteran's original period of active service, and directs 
attention to the fact that the RO's original September 1999 
denial of service connection for right knee disability cited 
an absence of any in-service documentation of any right knee 
injury, symptoms, or treatment.  The representative's brief 
alleges that the RO's original denial is based upon an 
"incorrect statement" in that it overlooked critical 
evidence in the service medical records.  The brief contends 
that the February 1998 in-service injury "is the injury that 
started the appellant's problems with his right knee."

The Board views the "March 6, 2008" brief as a new 
contention of clear and unmistakable error (CUE) in the RO's 
original September 1999 denial of service connection for a 
right knee disability.  This new CUE claim has not been 
prepared for appellate review or initially adjudicated at the 
RO level.  The new CUE claim is inextricably intertwined with 
the claim on appeal for entitlement to service connection for 
a right knee disability due to more recent service, because 
the outcome of the adjudication of the CUE claim could 
substantially affect the circumstances of deciding this claim 
on appeal.  Thus, appellate review is not appropriate at this 
time, and must be deferred until the veteran's CUE claim has 
been adjudicated.

In addition, the Board notes that the veteran has reported a 
new period of active duty service beginning in March 2002, 
and has indicated that medical records from this period 
contain pertinent evidence regarding his claim.  It does not 
appear that the claims folder currently contains any service 
medical records from the veteran's reported active duty 
service in 2002, and the possible availability of any such 
records is not clearly determined.  Thus, a documented 
attempt to verify the veteran's most recent period of 
reported active duty service and to obtain the corresponding 
service records is necessary to properly develop this claim 
for review.

Under the circumstances of this case, where adjudication on 
the merits is warranted for the veteran's claim of 
entitlement to service connection for a right knee disability 
based upon reserve duty service or during claimed active duty 
service in 2002, the Board believes that a VA examination 
with etiology opinion is warranted.  In this regard, the 
Board notes that the veteran has presented evidence showing a 
right knee disability, showing symptoms in reserve duty 
medical records, and has alleged pertinent symptoms during 
the recent period of active duty service.  After the 
necessary development of the claims folder is completed, a VA 
examination with an etiology opinion will be appropriate to 
develop the record in this case for proper review.

Accordingly, the case is REMANDED for the following actions:

1.    Appropriate action should be taken 
to process and resolve the claim of CUE in 
the RO's original September 1999 rating 
decision.  The CUE claim should be 
resolved prior to readjudication of the 
inextricably intertwined appellate issue 
of entitlement to service connection for a 
right knee disability based upon reserve 
service or claimed active duty service in 
2002.

2.  Appropriate action should be taken to 
verify the veteran's reported period of 
active duty service beginning in March 
2002.

3.  If the reported period of active duty 
service beginning in March 2002 can be 
verified, a documented attempt to obtain 
the service  medical records associated 
with this period of service should be 
made.

4.  Appropriate action should be taken to 
ensure that all official records 
associated with the veteran's physical 
disqualification from reserve duty have 
been associated with the claims folder, 
including all medical records.

5.  After the above attempts to develop 
the claims folder have been completed, the 
veteran should be scheduled for an 
appropriate VA examination to determine 
the nature and etiology of any current 
right knee disability.  It is imperative 
that the claims file be made available to 
the examiner for review in connection with 
the examination.  The examiner should be 
specifically informed of the specific 
dates of any verified active duty service 
in 2002 or 2003.  Any medically indicated 
special tests should be accomplished.  
After reviewing the claims file and 
examining the veteran, the examiner should 
respond to the following:

a)  Please identify any current chronic 
disability found for the veteran's 
right knee, and please discuss the most 
likely etiology for each diagnosis 
based upon the medical evidence of 
record.

b)  For each current chronic disability 
diagnosed for the veteran's right knee, 
please state whether it is at least as 
likely as not (a 50% or higher degree 
of probability) that the disability was 
caused or permanently aggravated during 
the veteran's active duty service in 
2002 or 2003 (if active duty service 
has been verified for this period).  In 
answering this question, please discuss 
any relevant service and post-service 
medical records.  In particular, please 
address any documented instances of 
right knee symptoms during service.

c)  For each current chronic disability 
diagnosed for the veteran's right knee, 
please state whether it is at least as 
likely as not (a 50% or higher degree 
of probability) that the disability was 
caused or permanently aggravated by any 
injury in the line of duty during the 
veteran's reserve service.  In 
answering this question, please discuss 
any relevant medical records.  In 
particular, please address any 
documented instances of right knee 
symptoms during reserve duty service.


6.  After completion of the above and any 
other development which the RO may deem 
necessary, the RO should review the claims 
file and undertake a merits analysis to 
determine if the veteran's claim of 
entitlement to service connection for a 
right knee disability based upon reserve 
duty service or claimed active duty 
service in 2002 can be granted.  If the 
claim on appeal remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

